NOURSE, J.
Plaintiff recovered judgment for forty-seven thousand dollars and interest against the defendant for breach of its contract to deliver certain bonds. The facts of the case are similar to those considered in Knabbe v. United Properties Company of California, ante, p. 434, [200 Pac. 369], and by stipulation of counsel this appeal has been submitted upon the same set of briefs.
For the reasons given in the opinion in that case, the judgment is affirmed.
Sturtevant, J., and Langdon, P. J., concurred.